EXHIBIT 10.10 AMENDED & RESTATED BIG LOTS 2 1. NAME The Big Lots 2006 Bonus Plan (the “Plan”) was originally established by Big Lots, Inc., effective as of January 29, 2006 (the “Effective Date”), subject to approval by the Company’s shareholders no later than June 1, 2006. The Plan is hereby amended and restated effective December 4, 2008 (the “Restatement Effective Date”) for the purpose of complying IRC section 409A. 2. PURPOSE The Plan is designed to: (a) assist the Company and its Affiliates in attracting, retaining and motivating employees; (b) align Participants’ interests with those of the Company’s shareholders; and (c) qualify compensation paid to Participants who are “Covered Associates” as “other performance-based compensation” within the meaning of section 162(m) of the IRC or a successor provision. 3. DEFINITIONS “Acquired Corporation” has the meaning ascribed in Section 3.07. “Affiliate” means any person with whom the Company would be considered a single employer under IRC section 414(b) or (c). “Base Salary” means as to a Performance Period a Participant’s actual gross salary rate in effect on the Determination Date.Such salary shall be before:(a) deductions for taxes and benefits; and (b) deferrals of salary pursuant to Company-sponsored plans. “Beneficiary” means the person or persons entitled to receive the interest of a Participant in the event of the Participant’s death. “Board” means the Board of Directors of the Company. “Bonus” means a payment subject to the provisions of this Plan. 1 “Change of Control” means any one or more of the following events: (a) the acquisition by any person (as defined under IRC section 409A), or more than one person acting as a group (as defined under IRC section 409A), of stock of the Company that, together with stock held by such person or group, constitutes more than 50 percent of the total fair market value or total voting power of the Company; (b) the acquisition by an person or group, within any 12 month period, of stock of the Company possessing 30 percent or more of the total voting power of all of the stock of the Company; (c) a majority of the Board then in office is replaced within any period of 12 months or less by directors not nominated and approved by a majority of the directors in office at the beginning of such period (or their successors so nominated and approved); or d) the acquisition by any person, or more than one person acting as a group, within any 12 month period, of assets from the Company that have a total gross fair market value equal to or more than 40 percent of the total gross fair market value of all of the assets of the Company immediately prior to such acquisition or acquisitions. This definition of Change of Control under this Section 3.07 shall be interpreted in a manner that is consistent with the definition of “change in control event” under IRC section 409A and the Treasury Regulations promulgated thereunder.
